COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      The Iola Barker and James Trice v. Monica Hurst and Scott Martindale

Appellate case number:    01-19-00529-CR

Trial court case number: 34116

Trial court:              12th District Court of Grimes County

        On July 25, 2019, appellants filed an unopposed motion to transfer the clerk’s record from
cause number 01-17-00838-CV to this cause. We grant the motion. The Clerk of this Court is
instructed to transfer the clerk’s record from appellate cause number 01–17–00838–CV to 01–19–
00529–CV and to label the transferred Clerk’s Record as Clerk’s Record I.
       It is so ORDERED.

Judge’s signature: ___/s/ Sherry Radack_________
                    Acting individually  Acting for the Court


Date: __August 1, 2019___